Case 2:13-cv-00982-DAK Document 614 Filed 04/09/21 PageID.33610 Page 1 of 6




James E. Magleby (7247)
 magleby@mcg.law
Edgar Cataxinos (7162)
  cataxinos@mcg.law
Geoffrey K. Biehn (13445)
 biehn@mcg.law
Yevgen Kovalov (16297)
 kovalov@mcg.law
MAGLEBY CATAXINOS & GREENWOOD, PC
170 South Main Street, Suite 1100
Salt Lake City, Utah 84101-3605
Telephone: 801.359.9000
Facsimile: 801.359.9011

Attorneys for Magleby Cataxinos & Greenwood, PC
 (former attorneys for Plaintiff Vitamins Online, Inc.
  and other clients)

                      IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH, CENTRAL DIVISION

 VITAMINS ONLINE, INC., a Delaware             NOTICE OF ATTORNEY’S LIEN
 corporation,

        Plaintiff,

 v.

 HEARTWISE, INC. an Oregon                     Case No.: 2:13-cv-00982-DAK
 corporation d/b/a NATUREWISE,

        Defendant.                             District Judge Dale A. Kimball

                                               Honorable Jared C. Bennett


       Notice is hereby given that the law firm of Magleby Cataxinos & Greenwood, PC

(“MCG” or the “Firm”), 170 South Main Street, Suite 1100, Salt Lake City, Utah 84101,

does hereby claim an attorney’s lien, pursuant to Utah Code section 38-2-7, arising out
Case 2:13-cv-00982-DAK Document 614 Filed 04/09/21 PageID.33611 Page 2 of 6




of an engagement agreement between MCG and the Plaintiff Vitamins Online, Inc.1

(“Client” or “Vitamins Online”), entered on October 17, 2018 (the “Engagement

Agreement”). [2018-09-27 Engagement Letter and 2018-10-17 Email from O. Khan to

J. Magleby, collectively attached as Exhibit “1”].2

                                            Lien

       The attorney’s lien is for the balance of compensation due from the Client to

MCG, for services in connection with the above-captioned matter. The balance owed to

MCG consists of reasonable attorney fees connected with work performed for the

Client. These fees are in two categories: i) unpaid, reduced hourly fees in the amount

of $144,748.61; and ii) a partial contingency fee calculated at no less than

$3,375,000.00.

       The attorney’s lien may be – and is - placed upon and against any and all

property held by the Client, whether jointly or separately, as allowed under Utah Code

section 38-2-7(2), including without limitation the following:

       1.     Any real, personal, or intangible property that is the subject of or

connected with the work performed for the Client, including without limitation any bond

or other monies held by the Court in the above-captioned action, and any attorney’s fee

awards to which the Client may be entitled in the above-captioned action.




1
 Additional clients identified in the Engagement Letter are NutriGold, Inc., Osman
Khan, and Priya Khan.
2
 To protect potential attorney-client privilege and avoid the disclosure of confidential
and non-public information contained in Exhibit 1, the first exhibit is attached only to the
Notice of Attorney’s Lien sent to the Client and is not filed with the Court at this time.
                                              2
Case 2:13-cv-00982-DAK Document 614 Filed 04/09/21 PageID.33612 Page 3 of 6




       2.     Any funds held by the Firm for the Client, including any amounts paid as a

retainer to the Firm by the Client.

       3.     Any settlement amount, fee award, verdict, report, decision, or judgment in

the Client’s favor in any matter or action in which MCG assisted, including any proceeds

derived from the matter or action, whether or not the Firm is employed by the Client at

the time the settlement, verdict, report, decision, or judgment is obtained.

       4.     Any and all proceeds derived from the above-captioned action, or any

other matter in which MCG assisted, including without limitation any proceeds that may

result from the Final Judgment entered by the Court or any disbursement and/or the

attorney fee award entered or to be entered in the above-captioned action.

       5.     Pursuant to the scope of an attorney’s lien under the statute, and the

terms of the Engagement Agreement between Vitamins Online and MCG, the attorney’s

lien applies at a minimum to the following:

              a.     The Final Judgment entered on November 10, 2020 in the above-
              captioned action in favor of Vitamins Online and against Defendant
              HeartWise, Inc. in the amount of $9,551,232 (the “Award”). [2020-11-10
              Final Judgment, Dkt. 586].

              b.      The prejudgment interest at the rate of 2.13% per annum on the
              Award, as provided in the Final Judgment and, as of December 4, 2020,
              totaling $1,395,740.32. [Id.; 2021-01-27 Vitamins Online Proof of Claim at
              4, attached as Exhibit “2”].

              c.    Any subsequently awarded, collected, paid, or disbursed costs and
              reasonable attorney fees, which the Client has represented to total
              approximately $3,480,000.00. [2021-01-27 Vitamins Online Proof of
              Claim at 5, Ex. 2].

              d.     The Client’s claim for $14,375,000.00 submitted in the case styled
              In re HeartWise, Inc., pending in the United States Bankruptcy Court,
              Central District of California – Santa Ana Division, Case No, 8:20-bk-
              13335-MW (the “Bankruptcy Case”). [2021-03-20 Disclosure Statement
                                              3
Case 2:13-cv-00982-DAK Document 614 Filed 04/09/21 PageID.33613 Page 4 of 6




               Describing HeartWise, Inc.’s Chapter 11 Plan of Reorganization, attached
               as Exhibit “3”].

               e.     Any disbursements and payments resulting from any awards,
               plans, distributions, orders, decisions, settlements, and/or agreements
               entered in the Bankruptcy Case.

                        Notice Pursuant to Utah Code § 38-2-7(6)

      In accordance with Utah Code section 38-2-7(6), MCG provides the following

information:

      1.       Attorney Claiming the Lien: The law firm of Magleby Cataxinos &

Greenwood, PC, 170 South Main Street, Suite 1100, Salt Lake City Utah, 84101,

telephone number: 801-359-9000.

      2.       Name of Clients Who Are the Owners of the Property Subject to the Lien:

Vitamins Online, Inc., and possibly NutriGold, Inc., Osman Khan, and Priya Khan.

      3.       Verification: The undersigned verifies that: (i) the property is the subject of

or connected with work performed by MCG for the Client; and (ii)(A) MCG made a

demand for payment of the amounts owed to MCG for the work and the Client did not

pay the amounts owed within 30 days after the day on which MCG made the demand;

or (B) MCG is filing this notice of lien in accordance with a written agreement between

MCG and the Client.

      4.       Date on Which MCG First Provided Legal Services to the Client:

August 17, 2018.

      5.       Description of Property: All property set forth above, including all monies

derived from any collections or execution upon any monetary awards, sanctions

awards, or judgment obtained in the above-captioned matter, all monies derived from

                                              4
Case 2:13-cv-00982-DAK Document 614 Filed 04/09/21 PageID.33614 Page 5 of 6
Case 2:13-cv-00982-DAK Document 614 Filed 04/09/21 PageID.33615 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that I am employed by the law firm of MAGLEBY CATAXINOS &

GREENWOOD, PC, 170 South Main Street, Suite 1100, Salt Lake City, Utah 84101, and

that pursuant to Rule 5(b), Federal Rules of Civil Procedure, a true and correct copy of

the foregoing NOTICE OF ATTORNEY’S LIEN was delivered to the following by

CM/ECF System, unless indicated otherwise, this 9th day of April 2021, by:

 Scott Savage
   ssavage@sywlaw.com                           Peggy Hunt
 Stephen R. Waldron                               huntp@gtlaw.com
  swaldron@sywlaw.com                           Sarah E. Goldberg
 SAVAGE, YEATES & WALDRON, PC                     goldbergsa@gtlaw.com
 2455 E. Parleys Way, Suite 200                 GREENBERG TRAURIG, LLP
 Salt Lake City, Utah 84109                     222 South Main Street, 5th Floor
 Attorneys for Defendant Heartwise              Salt Lake City, UT 84101
                                                Attorneys for Defendant Heartwise
 R. Joseph Trojan (pro hac vice)
  trojan@trojanlawoffices.com                   Chad E. Nydegger
 Francis Wong (pro hac vice)                      cnydegger@wnlaw.com
  wong@trojanlawoffices.com                     David R. Todd
 Dylan C. Dang (pro hac vice)                     dtodd@wnlaw.com
  dang@trojanlawoffices.com                     WORKMAN NYDEGGER
 Kevin R. Davis (pro hac vice)                  60 East South Temple
  davis@trojanlawoffices.com                    Suite 1000, Salt Lake City, Ut 84111
 TROJAN LAW OFFICES                             Attorneys for Plaintiff Vitamins Online
 9250 Wilshire Blvd., Suite 325
 Beverly Hills, California 90212
 Attorneys for Defendant Heartwise

 Osman Khan                                     Osman Khan
  osman@nutrigold.com                            osman@nutrigold.com
 VITAMINS ONLINE, INC.                          NUTRIGOLD, INC.
 1467 West 105 North                            1467 West 105 North
 Orem, UT 84057                                 Orem, UT 84057
 (Certified & Electronic Mail)                  (Certified & Electronic Mail)

 Osman Khan                                     Priya Khan
  osman@nutrigold.com                            priya@nutrigold.com
 1467 West 105 North                            1467 West 105 North
 Orem, UT 84057                                 Orem, UT 84057
 (Certified & Electronic Mail)                  (Certified & Electronic Mail)

                                         /s/ H. Evan Gibson
                                            6
